Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 19, there is a lack of clarity between the preamble and the body of the claims.  For example, claim 1 begins, “A method of transmitting coded messages…”, however, there is no recitation of messages or coded messages in the body of the claim.  It’s assumed that the “transmission vector” is a “coded message”, but it should be made clear in the claim.  Claim 19 has the same ambiguity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 6, 7, 12, 13, and 18 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by “Consideration of UE ID scrambling of DCI” from 3gpp.org (herein referred to as 3GPP, found in Applicant’s IDS filed December 6, 2021).
Referring to claims 1, 7 and 13, 3GPP discloses a method of transmitting coded messages to a receiving device and corresponding user equipment and non-transitory CRM, comprising:      constructing a data vector including a plurality of data bits (page 3/3, Figure 2, Information Bits);      transforming the data vector into a u-domain vector (page 3/3, Figure 2, vector = frozen bits + information bits + CRC);      applying a mask to the u-domain vector (page 3/3, Figure 2, UE-ID mask);      encoding the masked u-domain vector with a polar encoding to generate a transmission vector (page 2/3, section 4 indicates polar coding); and      transmitting, to the receiving device, the transmission vector (page 1/3, section 2 indicates the purpose is to ultimately transmit the coded message).
Referring to claims 6, 12, and 18, 3GPP discloses wherein transforming the data vector into the u-domain vector includes converting a portion of bits in the u-domain vector into frozen bits (page 3/3, Figure 2, frozen bits).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Official Notice.
Referring to claims 2, 8, and 14, 3GPP substantially discloses the invention of claims 1, 7, and 13, however does not explicitly disclose receiving an indication that the receiving device failed to decode the data bits, wherein the data bits include a first portion that is in a reliable transmission location and a second portion that is in an unreliable transmission location.  However, it is extremely well known in the art of transmitting data that when data is not received correctly, a NACK is returned to the transmitter to indicate a retransmission is necessary.  A common reason for an unsuccessful transmission is due to some data being transmitted on reliable channels while other data contains error due to transmission on an unreliable channel.  Therefore, Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to return a NACK message back to the transmitter of 3GPP in order to indicate data that was transmitted unsuccessfully due to an unreliable transmission channel.  Doing so would improve the integrity of ensure data is successfully transmitted.

Allowable Subject Matter
Claims 3-5, 9-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Regarding claims 19-30, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a method of retransmitting coded messages comprising: in response to an indication of failed decoding: generating a second data vector having a portion of the plurality of data bits; generating a mask based on the first data vector; generating a second u-domain vector by transforming the second data vector, wherein the second u-domain vector includes second active bits and second non-active bits; applying a mask to the second u-domain vector to generate an intermediate vector; encoding the intermediate vector with the polar encoder to generate a second transmission vector having a third plurality of bits and a fourth plurality of bits; and transmitting the third plurality of bits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112